              Case 18-11801-LSS         Doc 1223      Filed 01/24/19     Page 1 of 4
                                                                          NATASHA M. SONGONUGA
                                                                          Director

                                                                          Gibbons P.C.
                                                                          300 Delaware Avenue, Suite 1015
                                                                          Wilmington, Delaware 19801
                                                                          Direct: (302) 518-6324 Fax: (302) 397-2139
                                                                          nsongonuga@gibbonslaw.com




                                         January 24, 2019


BY CM/ECF and HAND DELIVERY

 Hon. Laurie Selber Silverstein
 United States Bankruptcy Court
 for the District of Delaware
 824 North Market Street, 6th Floor
 Wilmington, DE 19801

       In re: J & M Sales Inc., et al.
       Chapter 11, Case No. 18-11801

Dear Judge Silverstein:

We are counsel for Priority Payment Systems, Inc. and Swipe Payment Solutions, Inc.
(collectively, “Processors”). In connection with the upcoming status conference on January 28,
2019, at 11:00 a.m. on the pending motion of Processors to order Pegasus Trucking, LLC
(“Pegasus”) to return $1 million in reserve funds to Processors that was inadvertently released to
Pegasus (the “Motion”), Processors submit this report to advise the Court of the status of discovery
in connection with the Motion.

Since the last conference with the Court, Debtors have withdrawn their objection to the Motion
and, accordingly, have not pursued or otherwise sought any discovery.

Pegasus has served no discovery on Processors. Processors has already provided Pegasus with an
accounting of the funds collected by Processors with respect to the Pegasus Locations and released
to Debtors for remittance to Pegasus up to the time of the effectiveness of the stipulated settlement
order between the Processors and Pegasus (the “Pegasus Order”). Thereafter, Pegasus made an
informal request for an additional accounting setting forth the reserves held and fees charged and
applied by Processors in connection with collections at the Pegasus Locations since the
effectiveness of the Pegasus Order. Processors have provided the additional accounting to
Pegasus, and there are no unsatisfied formal or informal discovery requests served by Pegasus on
Processors.

By contrast, as detailed below, Pegasus has delayed providing documents formally requested by
Processors in connection with depositions of various Pegasus witnesses including its principal
Michael Fallas (“Fallas”) – all formally noticed by Processors on January 10, 2019 for January 16-
18, 2019. Pegasus has misled Processors with respect to the timing of providing an accounting
that Pegasus allegedly is preparing of processed collections and fees at the Pegasus Locations in
support of its opposition to the Pegasus Motion (the “Pegasus Accounting”). In reliance upon
Pegasus’ representation that Pegasus would provide the Pegasus Accounting (as well as the other
               Case 18-11801-LSS             Doc 1223        Filed 01/24/19        Page 2 of 4



Hon. Laurie Selber Silverstein
January 24, 2019
Page 2

documents formally requested by Processors) prior to the to-be continued depositions, Processors
continued the depositions of Fallas and Pegasus for a period of one week to January 23, and 24,
2019. Pegasus failed to provide the Pegasus Accounting or other documents, failed to respond to
multiple inquiries from Processors when the Pegasus Accounting and documents were not
produced. After Processors continued the depositions -- Pegasus for the first time took the position
that Pegasus has 30 days to produce documents responsive to the document requests served by
Processors in connection with the depositions. To date, Pegasus has not provided the Pegasus
Accounting or other documents responsive to Processors’ formal requests, and may not provide
responsive documents until February 15, 2019 based upon its assertion that it now has 30 days to
produce such documents. Processors cannot take the depositions of Fallas and Pegasus until a few
days after receiving the Pegasus Accounting and other responsive documents.

The specific chronology of events follows: On January 10, 2019, Processors served depositions
notices of (i) Fallas, (ii) Pegasus’s corporate designee(s) on specified topics under Rule 30(b)(6),
and (iii) Pegasus’s evidentiary hearing witness(es) for depositions to take place on January 16, 17
and 18, 2019 [Docket Nos. 1134, 1135 and 1136).1 In connection with the deposition notices,
Processors included document requests for documents to be produced on January 14, 2019. On
December 27, 2018, Processors had informally requested from Pegasus many of the documents
set forth in the deposition notices . Between January 10, 2019, and January 14, 2019, Processors
repeatedly inquired of Pegasus without a substantive response from Pegasus whether Pegasus and
Fallas would produce documents and appear for their depositions.

On January 14, 2019, Pegasus first mentioned the Pegasus Accounting it was preparing, and
promised to provide it when it was complete, which Pegasus indicated would be done by January
18, 2019. Processors confirmed Pegasus’s representation in an email to Pegasus to which Pegasus
did not respond. On January 16, 2019, in reliance on Pegasus’s representations upon the timing
of receipt of the Pegasus Accounting, Processors continued the depositions of Fallas and Pegasus’s
corporate designee(s) to January 23 and 24, 2019. In connection with the continuance of the
depositions, Processors filed amended deposition notices on January 16 , 2019 [Docket Nos. 1176
and 1177]. On January 17, 2019, Pegasus informed Processors that “it looks like I might in fact
get the reports on collections from my client to compare with yours by tomorrow”. Early Friday
morning January 18, 2019, Processors inquired of Pegasus in addition to the Pegasus Accounting,
what the status was of the documents requested by Processors in the deposition notices. After
receiving no documents, no Pegasus Accounting and no further response or communication of any
kind from Pegasus that day, Processors sent follow up emails to Pegasus at the end of the day and
over the weekend and received no response until January 21, 2019 after 5:00 p.m. First,
notwithstanding that on Friday morning (business hours on a weekday) Processors had inquired of
Pegasus as to the status of producing documents, Pegasus’s counsel indicated that he is not
available on the weekends or holidays unless Processors first make an appointment with him

1
 Processors also served depositions notices on Debtors in connection with Debtors’ response to the Pegasus Motion.
On January 16, 2019, Debtors withdrew their response to the Pegasus Motion and Processors took the depositions of
Debtors off calendar without prejudice.
             Case 18-11801-LSS          Doc 1223      Filed 01/24/19    Page 3 of 4



Hon. Laurie Selber Silverstein
January 24, 2019
Page 3

during normal business hours. Next, notwithstanding that on January 14, 2019 Pegasus had
promised that it would provide the Pegasus Accounting when complete, which would be no later
than January 18, 2019, Pegasus indicated that Processors were under the misimpression that
Pegasus would provide the Pegasus Accounting on January 18, 2019.

On January 22, 2019, (a) 12 days after Processors formally noticed the depositions including
document requests returnable prior to the depositions, (b) 6 days after Processors continued the
depositions in order to give Pegasus more time to produce the Pegasus Accounting and requested
documents, and (c) the day before the start of the continued and re-noticed depositions,
notwithstanding the condensed time frame with respect to the Pegasus Motion, Pegasus asserted
for the first time that Pegasus has 30 days to produce documents in connection with the depositions.
30 days after the original deposition notices falls on February 9, 2019 and 30 days after the
amended deposition notices falls on February 15, 2019.

To date, other than a spreadsheet prepared by Debtors, Pegasus has produced no documents,
including the Pegasus Accounting. Pegasus has not indicated when it will produce the Pegasus
Accounting or responsive documents other than taking the position that it has 30 days to do so,
leaving the twice noticed depositions in complete limbo with Processors unable to reschedule the
depositions until it has received the Pegasus Accounting and responsive documents.

                                              Respectfully submitted,

                                              /s/ Natasha M. Songonuga

                                              Natasha M. Songonuga, Gibbons P.C.

                                              [and]

                                              Alan Feld, Esq., Sheppard Mullin
                                              Ted Cohen, Esq., Sheppard Mullin

cc: Attached Service List
            Case 18-11801-LSS      Doc 1223   Filed 01/24/19   Page 4 of 4



                                    SERVICE LIST

Via CM/ECF and Email                          WHITEFORD, TAYLOR & PRESTON,
KATTEN MUCHIN ROSENMAN LLP                    LLC
575 Madison Avenue                            The Renaissance Centre
New York, NY 10022                            405 North King Street, Suite 500
Attn: William B. Freeman, Esq.,               Wilmington, DE 19801
Karen B. Dine, Esq. and Jerry L. Hall         Attn: Christopher M. Samis, Esq., L.
Email: bill.freeman@rkattenlaw.com            Katherine Good, Esq. and Aaron H. Stulman
       karen.dine@kattenlaw.com               Email: csamis@stplaw.com
       jerry.hall@rkattenlaw.com              kgood@wtplaw.com
Counsel for the Debtors                       astulman@wtplaw.com
                                              Co-Counsel for Pegasus Trucking, LLC
PACHULSKI STANG ZIEHL &JONES
LLP                                           COOLEY LLP
919 North Market Street, 17th Floor           The Grace Building
P.O. Box 8705                                 1114 Avenue of the Americas, 46th Fl
Wilmington, DE 19899                          New York, NY 10036-7798
Attn: Richard M. Pachulski, Esq.and           Attn: Jay Indyke, Seth Van Aalten and
Peter J. Keane, Esq.                          Michael Klein
Email: rpachulski@pszjlaw.com                 Email: jindyke@cooley.com
        pkeane@pszjlaw.com;                          svanaalten@cooley.com
Co-Counsel for the Debtors                           mklein@cooley.com
                                              Counsel for the Official Committee of
SULMEYERKUPETZ, A.P.C.                        Unsecured Creditors
333 South Grand Avenue, Suite 3400
Los Angeles, CA 90071-1406                    FOX ROTHSCHILD LLP
Attn: Alan G. Tippie. David S. Kupetz.        919 N. Market St., Suite 300
Mark S. Horoupian, Daniel A. Lev              Wilmington, DE 19899-2323
and Jeffrey M. Pomerance                      Attn: Thomas M. Horan, Esq. and
Email: atippie@sulmeyerlaw.com                Courtney A. Emerson, Esq.
dkupetz@sulmeyerlaw.com                       Email: thoran@foxrothschild.com
mhoroupian@sulmeyerlaw.com                    cemerson@foxrothschild.com
dlev@sulmeyerlaw.com
jpomerance@sulmeyerlaw.com                    [and]
Counsel for Pegasus Trucking, LLC and
Michael Fallas                                FOX ROTHSCHILD LLP
                                              101 Park Ave., 17th Floor
OFFICE OF THE UNITED STATES                   New York, NY 10178
TRUSTEE                                       Attn: Paul J. Labov, Esq.
844 King Street, Suite 2207                   Email: plabov@foxrothschild.com
Wilmington, DE 19801                          Co-Counsel for the Official Committee of
Attn: Richard Schepacarter, Esq.              Unsecured Creditors
Email: Richard.schepacarter@usdoj.gov.
Office of the United States Trustee
